     Case 1:20-cv-00815-JGK-SDA Document 52 Filed 02/08/21 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
───────────────────────────────────
TIAN XI YANG,                                  20 Civ. 815 (JGK)

                     Plaintiff,                ORDER

          - against -

SHANGHAI HEPING RESTAURANT INC., ET
AL.,

                    Defendants.
───────────────────────────────────
JOHN G. KOELTL, District Judge:

     The Court has reviewed the Report and Recommendation of

Magistrate Judge Aaron dated January 14, 2021, ECF No. 50.          No

objections have been filed to the Report and Recommendation, and

the time for any objections has passed.       In any event, the Court

finds that the Report and Recommendation is well reasoned and

correct except the Court notes that, contrary to the statement on

Page 3 of the Report, on October 26, 2020, this Court determined

that the plaintiff was entitled to a default judgment, but no such

judgment was entered at that time because an inquest on damages

had not yet occurred.    The Court therefore adopts the Report and

Recommendation and directs the Clerk to enter judgment awarding

the plaintiff (1) $421,269.50, as described in the Report and

Recommendation; (2) pre-judgment interest at a rate of 9% per year

from January 14, 2017 until the date judgment is entered on
     Case 1:20-cv-00815-JGK-SDA Document 52 Filed 02/08/21 Page 2 of 2



$205,634.75, which is the sum of unpaid wages, unpaid overtime,

and unpaid spread of hours pay; and (3) $26,916.47 in attorney’s

fees and costs.


SO ORDERED.

Dated:    New York, New York
          February 8, 2021

                                        _____/s/ John G. Koeltl_______
                                               John G. Koeltl
                                        United States District Judge




                                    2
